Citation Nr: 0028913	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  93-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for death 
allegedly resulting from treatment rendered by the Department 
of Veterans Affairs during hospitalization from June to 
August 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from December 1944 to October 
1947.

The claim for service connection for the cause of death under 
38 U.S.C.A. § 1151 was filed in September 1995.  The claim 
was denied by rating decision of the Montgomery, Alabama 
regional office (RO) in October 1997.  The claim was remanded 
by the Board in May 1998.


FINDING OF FACT

No competent medical evidence has been presented or secured 
showing that the veteran's death was caused by, or 
accelerated by, VA medical treatment during his terminal 
hospitalization from June to August 1988.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C. § 1151 is not well grounded, and there is no 
further duty to assist the appellant in the completion of her 
application. 38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The death certificate shows that the veteran died in August 
1988 at the age of 60 due to respiratory failure due to or as 
a consequence of chronic obstructive pulmonary disease.  
Atherosclerotic heart disease was listed as an other 
significant condition contributing to death.  An autopsy was 
not performed.

The veteran was admitted to Providence Hospital in late April 
1988 through the emergency room because of a recent onset of 
unresponsiveness.  He had been treated for multiple medical 
problems previously, to include hypertension, prior 
myocardial infarction, chronic obstructive lung disease, 
arteriosclerotic blood vessel disease of the aortoiliac and 
femoral arteries bilaterally and diabetes mellitus.  
Recently, he had developed some mild speech impairment and 
double vision. 

On examination, the veteran was stuperous.  He was arousable 
but did not respond to verbal commands.  A CT scan of the 
brain was consistent with possible ischemic stroke in the 
distribution of the left middle cerebral artery.  An EKG 
showed changes indicative of questionable inferolateral 
ischemia.  His prognosis was described as not really very 
good from the point of view of recurrent vascular event.  For 
the time being he seemed to be stable.  There were no signs 
of congestive heart failure and no serious respiratory 
trouble.  Later in the hospitalization, he seen by a 
consultant who reported that he had a middle cerebral infarct 
and subsequently developed a dense right hemiplegia.  In 
addition, since that time he had developed a pressure 
ulceration. 

The veteran was hospitalized in the VAMC in Biloxi from June 
8 until his death on August 21, 1988.  He was originally 
admitted to the RMS Ward for physical rehabilitation for 
right hemiplegia, aphasia, and swallowing difficulties.  When 
admitted, he was on Insulin, tube feeding, and had decubitus 
ulcers on the buttocks.  He was later transferred to IMC 
Service.  On August 13th, he was seen because of respiratory 
distress and was found to be sweating and cyanotic, mottled, 
and pale.  He was in obvious acute respiratory distress and 
was transferred to the Medical Service.  On examination, he 
was described as cachectic looking.  He appeared acutely and 
chronically ill.  When he was admitted, it was the feeling 
that he most likely had sepsis secondary to a urinary 
infection and that he had some degree of congestive heart 
failure and possibly aspiration pneumonia.  He was placed on 
a "due not resuscitate status".  He was given Lasix and 
started on Gentamycin as well as Cefadyl.  He seemed to 
respond to this regimen.  His chest cleared dramatically, his 
temperature abated, and he seemed to improve.  However, on 
August 21, he was found at 5:50 A. M. dead in bed.  The final 
diagnoses were: hypertensive cardiovascular disease; 
pulmonary edema; sepsis, secondary to pulmonary edema; status 
post cerebrovascular accident.  
 
In February 2000, a VA examiner reviewed the veteran's claims 
file and medical records.  The first question in the Board's 
remand asked was whether it was at least likely as not that 
the veteran's death resulted from treatment that he underwent 
at the Biloxi VA Medical Center?  The VA examiner's response 
was that the veteran had sustained a left cerebrovascular 
accident (CVA) in a local private hospital in April 1988, and 
he was subsequently transferred to a local private 
rehabilitation center in early June 1988.  He was then 
transferred to the VA Medical Center with the following 
conditions present: he was dependent in all activities of 
daily living due to right hemiplegia; he had swallowing 
difficulties and was unable to communicate verbally ; he had 
two decubiti on the coccyx.  Prior to April 1998, he had been 
treated for multiple medical problems, including chronic 
obstructive pulmonary disease, hypertension, Type II 
diabetes, claudication of the legs with peripheral vascular 
disease, hyperlipidemia, atherosclerotic cardiovascular heart 
disease.  He had a previous anterolateral myocardial 
infarction.  These diseases were listed in the Providence 
Hospital report record which the examiner had reviewed.  He 
stated that the care at the Rehab and Intermediate units of 
the Biloxi VA was very good.

The examiner stated the transfer to VA Biloxi Medical Center 
occurred on August 13, 1988 due to fever and difficulty 
breathing.  Appropriately, intervenous antibiotics were 
started which for the veteran's sake were started for his 
presentation which was felt to be potential sepsis due to 
urinary tract infection.  On August 15th, an 
electrocardiogram (EKG) was taken.  It revealed an acute 
anteroseptal infarct with significant ST wave elevations.   
These changes were not present on the admission EKG taken on 
June 10, 1988.  Clinically, he had episodes of diaphoresis 
that were documented in the chart.  The chest x-ray at this 
time revealed congestive heart failure and pulmonary edema 
which was treated with Lasix and supplemental oxygen.  The 
examiner did not see that cardiac enzymes were ordered .  He 
added it was as likely as not that the veteran had an 
anteroseptal myocardial infarction, acute.  Even though the 
veteran was debilitated and there was a "do not resuscitate 
order" in the chart, it was uncertain whether additional 
intervention may have helped the veteran because he had 
significant multisystem vascular changes throughout the body 
based on his private records.  His prognosis on admission was 
guarded and as mentioned earlier, he had had an anterolateral 
myocardial infarction.

The second question in the remand was whether the condition 
that led to death were the necessary consequences of the 
treatment the veteran underwent at the Biloxi VA Medical 
Center and can these conditions be said to constitute 
consequences that were certain to result from or that were 
intended to result from the veteran's treatment?  The VA 
examiner stated that the veteran's vascular disease and Type 
II diabetes predisposed him to being a very high risk to 
having additional complications during the course of his 
admission to the VA Hospital.  The myocardial infarction 
changes showed on the August 15, 1998 EKG, along with the 
congestive heart failure and pulmonary edema exhibited on the 
chest x-rays were treated with supplemental oxygen and Lasix.  
There was no documentation in the progress notes concerning 
the August 15th EKG changes and no additional actions other 
than giving additional oxygen and Lasix were noted.  The 
examiner stated that it was not possible to determine if any 
additional treatment would have prevented the death of the 
veteran.  As stated previously, he had multisystem disease, 
severe debilitation from a recent cerebrovascular accident 
and was at an extremely high risk for complication during the 
admission to the Rehab unit of Biloxi VA Medical Center.

The third question was whether the treatment received at the 
Biloxi VA Medical Center appeared to be properly 
administered?  The examiner saw no evidence of documentation 
of the August 15th EKG changes which were indicative of acute 
anteroseptal MI.  The cardiac workup only included the EKG 
and other diagnostic intervention was not seen in the record.  
The veteran expired on August 21, some five days after the 
abnormal EKG changes.  Some additional cardiac evaluation 
workup probably would have been prudent.  However, due to the 
extensive vascular disease, which the veteran had upon 
admission, with the recent massive CVA, it was unclear 
whether any additional intervention would have prolonged his 
life.  Possibly cardiac consultation and cardiac enzymes 
along with monitoring via Telemetry area on a monitored bed 
section would be considered to be reasonable for the veteran.  
The examiner noted the veteran was hospitalized in 1988 and 
the level of aggressiveness had increased over the last 
decade for assisting individuals with advanced disease.         

Legal Analysis.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 
(1999).  For claims filed prior to October 1, 1997, as in 
this case, a claimant is not required to show fault or 
negligence in medical treatment.  See generally, Brown v. 
Gardner, 115 S. Ct. 552 (1994).  

The initial question which must be answered in this case is 
whether the appellant has presented a well-grounded claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999).  In this regard, the appellant has the 
burden of submitting evidence "sufficient to justify a belief 
by a fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally, Jones v. West, 12 
Vet. App. 460 (1999.

Therefore, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993), and Ross v. Derwinski, 3 Vet. App. 
141, 144 (1992), holding that a appellant must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet. App. 
75, 77-78 (1999).  In Jimison, the Court assumed that the 
veteran had incurred additional disability but stressed that 
a medical report submitted did not provide a nexus between VA 
medical care and the appellant's additional disability.
In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith. The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (1999).

The appellant has presented no medical opinion that the 
veteran's death was caused by, or even accelerated by, VA 
medical treatment during the terminal hospitalization.  What 
the medical opinion of record does show is that when he 
entered the VAMC, he had advanced multisystem disease, was 
severely debilitated from a recent cerebrovascular accident 
and was at an extremely high risk for complication.  Among 
those complications developing shortly after he was admitted 
was a myocardial infarct.  However, there is no medical 
evidence that the infarct, the subsequent sepsis or any other 
complication during this admission were caused by VA medical 
treatment.  Instead, the medical evidence shows that these 
complications were the result of the natural progress of the 
multisystem diseases with which the veteran presented.  
Again, it must be emphasized that there is medical opinion to 
the effect that when the veteran was admitted to the VAMC, 
his medical problems were such that he was already at very 
high risk for additional complications.  The appellant has 
also presented no medical evidence of improper VA medical 
treatment during this admission.

Accordingly, the Board finds no medical evidence that the 
veteran's death was caused by, or hastened by, VA medical 
treatment.  To the contrary, the medical evidence shows that 
his death was the result of the natural progress of the 
several disorders with which he was afflicted when he entered 
the VA hospital.

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the appellant has 
not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for DIC benefits is well grounded.  
Given the absence of competent medical evidence to support 
the appellant's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. § 
5103(a) (West 1991) to notify the veteran of the evidence 
required to complete his application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for the veteran's death as a result of VA 
hospitalization and treatment is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

